DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2020 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the electrically conductive connection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200).
	For claim 1:  Herceg teaches a fuel cell module 10 comprising fuel cells arranged in a cell stack in an axial direction and having a first axial end and a second axial end with a first accumulator 28 arranged at a first axial end of the cell stack and a second accumulator (also 28) arranged at a second axial end of the cell stack (Herceg in Fig. 6, col. 6 lines 57 et seq., col. 7 lines 59-66), a gas supply system 24, 25 configured to supply gas for the operation of the fuel cells (col. 6 lines 30-49), and a power connection 50, 51 electrically conductively connected to the second accumulator. (col. 8 lines 10-21)  The cell stack is arranged within an insulation sheath 12. (col. 6 lines 20-21)  The gas supply system is arranged partly outside the insulation sheath. (col. 6 lines 30-33, Fig. 1)  The power connection is arranged outside the insulation sheath. (col. 8 lines 10-21, Fig. 2)  The gas supply line extends in to the interior of the insulation sheath. (col. 6 lines 24-25)	As already discussed, Herceg teaches a power connection electrically conductively connected to the second accumulator, though Herceg does not explicitly teach the power connection electrically conductively connecting the gas supply line to the second accumulator.  However, Bogartz in the same field of endeavor teaches a power connection 190 where a gas 
As already discussed, the gas supply system is partly outside the insulation sheath, the power connection is also outside the insulation sheath, and modification of Herceg results in the power connection electrically conductively connecting the gas supply line to the second accumulator.  As to the electrical current generated by the cell stack being conducted by the gas supply system through the insulation sheath, this limitation has not been given patentable weight, as the limitation is a statement of intended use of the cell stack, specifically, the current generated by the cell stack.  Stated differently, while it is asserted that the power connection and gas supply system conducts electrical current, the origin and direction of the electrical current, i.e. current generated by the cell stack, is only present during operation of the fuel cell module and does not give additional limitation to the claim in terms of structure.
	For claim 2:  Herceg does not explicitly teach the gas supply system formed at least partly from an electrically conductive material and the electrically conductive connection is established via the gas supply system.  However, in Bogartz, the gas supply system is formed at 
 	For claim 6:  In Herceg, the second accumulator and the first accumulator have the same outside contour as the fuel cells 11. (Herceg in Fig. 1, col. 6 line 20 et seq., col. 8 lines 14-21)  The examiner notes that Herceg specifically states the lowermost accumulator as not shown. (col. 8 lines 14-21)

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200), and further in view of Hase et al. (US 2004/0209151)
	The teachings of Herceg and Bogartz are discussed above.
	Herceg does not explicitly teach the second accumulator and the gas supply system being configured in one piece.  However, Hase in the same field of endeavor teaches a collector plate as a one-piece integrated element. (Hase in [0045], [0115] et seq.)  The skilled artisan would find obvious to further modify Herceg so that its second accumulator and gas supply system is one piece.  The motivation for such a modification is to reduce the number of components as well as the loss due to the electrical resistance caused by contact resistance. ([0045])	
	
5 is rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200), and further in view of Nakamura et al. (US 2011/0123881)
 	The teachings of Herceg, Devoe and Kurosawa are discussed above.
	Herceg does not explicitly teach a reformer arranged within the gas supply system.  However, Nakamura in the same field of endeavor teaches a reformer 1 arranged within the gas supply system. (Nakamura in [0038])  The skilled artisan would find obvious to further modify Herceg with a reformer within the gas supply system.  The motivation for such a modification is to allow for raw fuel to be supplied to the fuel cells with great efficiency. ([0005], [0009], [0040])

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200), and further in view of Steinbroner (US 2006/0093890)
	The teachings of Herceg and Bogartz are discussed above.
	Herceg does not explicitly teach a tensioning element.  However, Steinbroner in the same field of endeavor teaches a tensioning element 110 configured to at least indirectly tension the first and second accumulators and being electrically conductively connected to the first accumulator. (Steinbroner in [0044], [0054])  The skilled artisan would find obvious to further modify Herceg’s fuel cell module with a tensioning element.  The motivation for such a modification is to provide compression to the fuel cell stack which maintains effective seals and electrical contacts between the components of the stack and provides reduced electrical resistance and/or increased electrical conduction through the stack. (Id.)
s 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200), and further in view of Schaefer et al. (US 2014/0087231)
	The teachings of Herceg and Bogartz are discussed above.
	For claim 8:  Herceg does not explicitly teach its fuel cell base as being formed from an insulating material.  However, Schaefer in the same field of endeavor teaches a fuel cell base
4 made of an insulating material. (Schaefer in [0056-0058])  The skilled artisan would find obvious to further modify Herceg with an insulating material for its fuel cell base.  The motivation for such a modification is to prevent a short-circuit. (Id.)
	For claim 9:  In Herceg, a fuel cell base 16 has the same outside contour (e.g. flat) as the fuel cells 11. (Herceg in Fig. 1, col. 6 line 20 et seq., col. 8 lines 14-21)  
	For claims 10, 11, 14 and 15:  Herceg does not explicitly teach its fuel cell base as being formed from two different insulation materials.  However, Schaefer teaches as part of its fuel cell base a second insulating material 5. (Schaefer in [0056])  The second insulating material is an outer part insofar as being arranged above cells, while the first insulating material is an inner part insofar as being between cells and a cooling plate, which is a heat exchanger arranged directly adjacent to the fuel cell base. (Id.)  The skilled artisan would find obvious to further modify Herceg such that its fuel cell base is formed from two different insulation materials.  The motivation for such a modification is to allow for heat compensation between cells. ([0061)  As to the first insulating material having a higher strength and smaller heat insulation effect than the second insulation material, the skilled artisan would find obvious without undue experimentation for the first insulating material to have a higher strength and smaller heat insulation effect than 
	For claims 12 and 13:  In Herceg, the fuel cell base has at least one exhaust passage 25, 26. (Herceg in col. 6 lines 30-36)  The exhaust passage is formed at least partly in the inner part of the fuel cell. (col. 6 lines 36-39)
 	
 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200), and further in view of Kurosawa (US 2008/005734) 
	The teachings of Herceg and Bogartz are discussed above.
 	For claim 16: Herceg does not explicitly teach the power connection being selected from the group consisting of a plug-in connection and a cable surrounded by a clamp.  However, Kurosawa in the same field of endeavor teaches a male/female coupler for a power connection, which teaches or at least suggests a plug-in connection. (Kurosawa in 0037)  The skilled artisan would find obvious to further modify Herceg with a plug-in connection.  The motivation for such a modification is to facilitate removable and replaceable attachment and detachment of the electrical connection. (Id.)

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered and are persuasive in overcoming the grounds of rejection based on Devoe as a secondary reference.  To this end, arguments for Devoe are deemed moot as the present Office action does not rely on this reference in the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722